DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on April 21, 2022, the objections to the claims, specifications and the 112(b) rejections in the previous office action (dated 03/30/2022), are hereby withdrawn. Claims 1, 3-4, 7-8 and 19 have been amended, claims 17-18 have been cancelled, and claims 2, 5-6, 9-18 and 20 were previously presented.
	Therefore, claims 1-16, 19 and 20 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kyle J. Mendenhall on April 26, 2022.
The application has been amended as follows: 
	In claim 19, Ln. 22, “substantially” has been deleted.
	In claim 19, Ln. 24, “substantially” has been deleted.

Allowable Subject Matter
Claims 1-16, 19 and 20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach a first side panel comprising at least one first arm member having an elongated guide formed therein that is rotationally and slidably engaged with the first pivot to allow the first side panel to shift between an upright position when the container is in the assembled configuration and a horizontal position when the container is in the collapsed configuration; a second side panel comprising at least one second arm member rotationally engaged with the second pivot to allow the second side panel to shift between an upright position when the container is in the assembled configuration and a horizontal position between the interior upper surface of the base and the first side panel when the container is in the collapsed configuration (as recited in claim 1), nor does it teach a first side panel comprising at least one first arm member having an elongated guide formed therein that is rotationally and slidably engaged with the first pivot to allow the first side panel to shift between an upright position when the container is in the assembled configuration and a horizontal position when the container is in the collapsed configuration; a second side panel comprising at least one second arm member having an elongated guide formed therein that is rotationally and slidably engaged with the second pivot to allow the second side panel to shift between an upright position when the container is in the assembled configuration and a horizontal position between the interior upper surface of the base and the first side panel when the container is in the collapsed configuration, wherein the first side panel and the second side panel are of identical construction and adapted to reside within the base cavity when the container is in the collapsed configuration (as recited in claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736